Exhibit 10.1

 

Execution Version

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is made and entered into as of
March [  ], 2009, by and between (collectively, on behalf of itself and any of
its affiliated entities that hold notes described herein, the “Holder”), and
Pier International Limited, a Hong Kong private limited company (the “Company”).

 

RECITALS

 

WHEREAS, the Holder currently holds $                       principal amount of
the 6.375% Convertible Senior Notes due February 15, 2036 (the “Outstanding
Notes”) of the Company’s parent, Pier 1 Imports, Inc., a Delaware corporation
(the “Parent”); and

 

WHEREAS, the Holder desires to sell and the Company desires to purchase the
Outstanding Notes held by Holder for the Cash Payment (as defined herein),
subject to and on the terms and conditions set forth in this Agreement (the
“Transaction”).

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I
Purchase of Notes

 

Section 1.1.           Purchase of Outstanding Notes.

 

Upon the terms and subject to the conditions of this Agreement, at the Closing
(as defined herein), the Company hereby agrees to purchase from the Holder, and
the Holder hereby agrees to sell to the Company, Outstanding Notes in an
aggregate principal amount of $                       (the “Holder’s Notes”) for
a cash payment of $                       (the “Cash Payment”).

 

Section 1.2.           Closing.

 

The closing of the Transaction contemplated by this Agreement (the “Closing”) is
anticipated to take place on the third business day after the date hereof at the
offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153, or
on such other date and at such other place as the parties may agree in writing
(the “Closing Date”).  At the Closing, the Holder shall deliver or cause to be
delivered to the Company all right, title and interest (free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto) in and to the Holder’s
Notes and all documentation related thereto, and whatever documents of
conveyance or transfer or other authorizations or instructions as may be
necessary or desirable to transfer to and confirm in the Company all right,
title

 

--------------------------------------------------------------------------------


 

and interest (free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto) in and to the Holder’s Notes.

 

Section 1.3.           Conditions to Closing.

 

(i) The obligation of the Holder hereunder to consummate the Transaction
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Holder’s sole benefit and may be waived by the Holder at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(a)           The Company shall have executed and delivered this Agreement to
the Holder; and

 

(b)           The Company shall have delivered to the Holder the Cash Payment in
the amount set forth in Section 1.1.

 

(ii) The obligation of the Company hereunder to consummate the Transaction
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:

 

(a)           The Holder shall have executed and delivered this Agreement to the
Company;

 

(b)           The Holder (i) shall have delivered, or caused to be delivered, to
the Company all documentation related to the right, title and interest in and to
such Holder’s Notes, and whatever documents of conveyance or transfer as may be
necessary or reasonably desirable, as determined by the Company, to transfer to
and confirm in the Company all right, title and interest (free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other  adverse claim thereto) in and to such
Holder’s Notes, and (ii) shall have provided, or caused to be provided, all
instructions or authorizations required to transfer ownership of the Holder’s
Notes to the account of the Company at The Depository Trust Company (the “DTC”)
and to permit the Holder’s Notes to be eligible for clearance and settlement
through the DTC; and

 

(c)           The representations and warranties of the Holder in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as if made on and as of the Closing Date and that the
Holder shall have complied in all material respects with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
Representations, Warranties and Covenants of the Holder

 

The Holder hereby covenants and makes the following representations and
warranties to the Company, Lazard Frères & Co. LLC and Lazard Capital Markets
LLC, each of which is true and correct on the date hereof and the Closing Date
and shall survive the Closing Date and the Transaction contemplated hereby to
the extent set forth herein.

 

Section 2.1.           Existence and Power.

 

(a)           The Holder is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
power, authority and capacity to execute and deliver this Agreement, to perform
its obligations hereunder, and to consummate the Transaction contemplated
hereby.

 

(b)           The execution of this Agreement by the Holder and the consummation
by the Holder of the Transaction do not and will not constitute or result in a
breach, violation, conflict or default under any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license to which the
Holder is a party, whether written or oral, express or implied, or any charter
or other organizational document of the Holder, or any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Holder or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Holder, except for such breaches, conflicts, defaults, rights or violations,
conflicts, defaults or rights that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

Section 2.2.           Valid and Enforceable Agreement; Authorization.

 

This Agreement has been duly executed and delivered by the Holder and
constitutes a legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, except that such enforcement
may be subject to (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity.

 

Section 2.3.           Title to Holder’s Notes.

 

The Holder is the sole legal and beneficial owner of and has good, valid and
marketable title to the Holder’s Notes, free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto.  The Holder has not, in whole or
in part, (i) assigned, transferred, hypothecated, pledged or otherwise disposed
of any interest in the Holder’s Notes or its rights in such Holder’s Notes, or
(ii) given any person or entity any transfer order, power

 

3

--------------------------------------------------------------------------------


 

of attorney or other authority of any nature whatsoever with respect to such
Holder’s Notes.  Upon delivery of the Holders’ Notes, accompanied by instruments
of conveyance thereof, to the Company at the Closing, the Company shall be the
sole legal and beneficial owner of, and will have good, valid and marketable
title to the Holder’s Notes, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto, except those arising solely as a result
of conduct by the Company.

 

Section 2.4.           Professional Advice.

 

With respect to the tax, accounting and other economic considerations involved
in the Transaction, the Holder is not relying on the Company or any of the
Company’s affiliates or advisors, and the Holder has carefully considered and
has, to the extent the Holder believes such discussion is necessary, discussed
with the Holder’s professional legal, tax, accounting and financial advisors the
implications of the Transaction for the Holder’s particular tax, accounting and
financial situation.

 

Section 2.5.           Illegal Transactions.

 

The Holder has not, directly or indirectly, and no person acting on behalf of or
pursuant to any understanding with the Holder has, engaged in any transactions
in the securities of the Company (including, without limitation, any Short Sales
(as defined below) involving any of the Company’s securities) since the time
that such Holder was first contacted by either the Company, Lazard Frères & Co.
LLC or Lazard Capital Markets LLC or any other person regarding the sale of the
Holder’s Notes to the Company.  Such Holder covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with such Holder
will engage, directly or indirectly, in any transactions in the securities of
the Parent (including Short Sales), or in securities that derive their value
from the value of the securities of the Parent, prior to the time the
transactions contemplated by this Agreement are publicly disclosed.  “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as
amended, and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions executed through non-U.S. broker-dealers or foreign regulated
brokers.

 

ARTICLE III
Miscellaneous Provisions

 

Section 3.1.           Notice.

 

Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, or mailed first class mail (postage prepaid) with
return receipt requested or sent by reputable overnight courier service (charges
prepaid):

 

4

--------------------------------------------------------------------------------


 

(1) if to the Holder, at the address set forth below the Holder’s signature on
this Agreement; and

 

(2) if to the Company, at its address, as follows:

 

Pier International Limited

7th Floor, Alexandra House

18 Chater Road

Central, Hong Kong

Attention: Alexander W. Smith

 

with a copy to:

 

Pier 1 Imports, Inc.

100 Pier 1 Place

Fort Worth, Texas 76102

Attention:  Michael A. Carter, Esq.

 

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas 75201

Attention: Glenn D. West, Esq.

R. Jay Tabor, Esq.

 

The Company by notice to the Holder may designate additional or different
addresses for subsequent notices or communications.  Notices will be deemed to
have been given hereunder when delivered personally, three business days after
deposit in the U.S. mail postage prepaid with return receipt requested and two
business days after deposit postage prepaid with a reputable overnight courier
service for delivery on the next business day.

 

Section 3.2.           Entire Agreement.

 

This Agreement and the other documents and agreements executed in connection
with the Transaction embody the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

 

Section 3.3.           Assignment; Binding Agreement.

 

This Agreement and the various rights and obligations arising hereunder shall
inure to the benefit of and be binding upon the parties hereto and their
successors and assigns.

 

5

--------------------------------------------------------------------------------


 

Section 3.4.           Counterparts.

 

This Agreement may be executed in multiple counterparts, and on separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Any counterpart or other
signature hereupon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

 

Section 3.5.           Remedies Cumulative.

 

Except as otherwise provided herein, all rights and remedies of the parties
under this Agreement are cumulative and without prejudice to any other rights or
remedies available at law.

 

Section 3.6.           Governing Law.

 

This Agreement shall in all respects be construed in accordance with and
governed by the substantive laws of the State of New York, without reference to
its choice of law rules.

 

Section 3.7.           No Third Party Beneficiaries or Other Rights.

 

Nothing herein shall grant to or create in any person not a party hereto, or any
such person’s dependents or heirs, any right to any benefits hereunder other
than the rights of Lazard Frères & Co. LLC and Lazard Capital Markets LLC to
rely on the representations of the Holder set forth herein, and no such party
(other than Lazard Frères & Co. LLC and Lazard Capital Markets LLC) shall be
entitled to sue any party to this Agreement with respect thereto.

 

Section 3.8.           Waiver; Consent.

 

This Agreement may not be changed, amended, terminated, augmented, rescinded or
discharged (other than in accordance with its terms), in whole or in part,
except by a writing executed by the parties hereto.  No waiver of any of the
provisions or conditions of this Agreement or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.  Except to the
extent otherwise agreed in writing, no waiver of any term, condition or other
provision of this Agreement, or any breach thereof shall be deemed to be a
waiver of any other term, condition or provision or any breach thereof, or any
subsequent breach of the same term, condition or provision, nor shall any
forbearance to seek a remedy for any noncompliance or breach be deemed to be a
waiver of a party’s rights and remedies with respect to such noncompliance or
breach.

 

Section 3.9.           Word Meanings.

 

The words such as “herein”, “hereinafter”, “hereof”, and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear

 

6

--------------------------------------------------------------------------------


 

unless the context otherwise requires.  The singular shall include the plural,
and vice versa, unless the context otherwise requires.  The masculine shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires.  Neither party, nor its respective counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 3.10.        No Broker.

 

Holder has not engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
Transaction contemplated by this Agreement other than such fees and expenses for
which it shall be solely responsible.

 

Section 3.11.        Further Assurances.

 

The Holder and the Company each hereby agree to execute and deliver, or cause to
be executed and delivered, such other instructions, documents, instruments and
agreements, and take such other actions, as either party may reasonably request
in connection with the Transaction contemplated by this Agreement.

 

Section 3.12.        Costs and Expenses.

 

The Holder and the Company shall each pay their own respective costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Agreement, including, but not limited to, attorneys’ fees.

 

Section 3.13.        Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 3.14.        Severability.

 

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

THE COMPANY:

 

 

 

PIER INTERNATIONAL LIMITED

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------